
	
		II
		112th CONGRESS
		1st Session
		S. 1586
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mr. Pryor (for himself
			 and Mr. Udall of New Mexico) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of Commerce to establish a Clean
		  Energy Technology Manufacturing and Export Assistance Program, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Energy Technology
			 Manufacturing and Export Assistance Act of 2011.
		2.Clean energy
			 technology manufacturing and export assistance program
			(a)DefinitionsIn
			 this section:
				(1)Clean energy
			 technologyThe term
			 clean energy technology means a technology related to the
			 production, use, transmission, storage, control, or conservation of energy that
			 is designed to—
					(A)reduce the need
			 for additional energy supplies—
						(i)by
			 using existing energy supplies with greater efficiency; or
						(ii)by
			 transmitting, distributing, or transporting energy with greater effectiveness
			 through the infrastructure of the United States;
						(B)diversify the
			 sources of the energy supply of the United States to strengthen energy security
			 and to increase supplies of energy with a favorable balance of environmental
			 effects if the entire technology system is considered; or
					(C)contribute to a stabilization of
			 atmospheric greenhouse gas concentrations through reduction, avoidance, or
			 long-term sequestration of energy-related emissions.
					(2)Small- and
			 medium-sized businessesThe term small- and medium-sized
			 businesses means businesses with not more than 500 employees.
				(3)Under
			 SecretaryThe term Under Secretary means the Under
			 Secretary for International Trade of the Department of Commerce.
				(b)EstablishmentThe
			 Secretary of Commerce shall establish a Clean Energy Technology Manufacturing
			 and Export Assistance Program, to be carried out by the Under Secretary, for
			 the purposes of—
				(1)promoting
			 policies to reduce production costs and encourage innovation, investment, and
			 productivity among businesses in the United States that produce or export clean
			 energy technologies or related services;
				(2)implementing a
			 national strategy with respect to the exportation of clean energy technologies
			 and related services from the United States; and
				(3)ensuring that
			 businesses in the United States that produce or export clean energy
			 technologies or related services, including suppliers of parts for the
			 production of clean energy technologies and engineering and design firms, have
			 the information and assistance necessary—
					(A)to be
			 competitive; and
					(B)to create and
			 maintain clean energy technology jobs in the United States.
					(c)Assistance
				(1)In
			 generalThe Under Secretary shall, consistent with the National
			 Export Initiative (established by Executive Order 13534 (75 Fed. Reg. 12433)),
			 provide information and other assistance under the program established under
			 subsection (b) to businesses in the United States, particularly small- and
			 medium-sized businesses, to promote the production and exportation of clean
			 energy technologies and related services.
				(2)Types of
			 assistanceThe assistance provided under paragraph (1) shall
			 include—
					(A)analyzing and
			 making recommendations with respect to policies to reduce production costs and
			 encourage innovation, investment, and productivity among businesses in the
			 United States that produce or export clean energy technologies or related
			 services;
					(B)providing
			 information to businesses in the United States with respect to—
						(i)the
			 process of exporting clean energy technologies and related services to foreign
			 countries;
						(ii)opportunities
			 for the exportation of such technologies and services to foreign
			 countries;
						(iii)tailoring their
			 products and activities to the needs of specific markets in foreign countries;
			 and
						(iv)conducting
			 business in foreign countries, including with respect to the financing,
			 marketing, and assembly of exported products and other logistics with respect
			 to those products; and
						(C)assisting
			 businesses in the United States in expressing their views and providing input
			 with respect to any policy developments relating to the production or
			 exportation of clean energy technologies or related services.
					(d)Reports to
			 Congress
				(1)Report on
			 implementation of programNot later than 180 days after the date
			 of the enactment of this Act, the Under Secretary shall submit to Congress a
			 report describing how the program established under subsection (b) will be used
			 to—
					(A)encourage the
			 production and exportation of clean energy technologies and related services in
			 the United States;
					(B)encourage the
			 creation and maintenance of clean energy technology jobs in the United States;
			 and
					(C)benefit small- and
			 medium-sized businesses in the United States.
					(2)Report on
			 effectiveness of programNot later than January 1, 2015, the
			 Under Secretary shall submit to Congress a report on the program established
			 under subsection (b) that includes—
					(A)an assessment of
			 the extent to which the program has been successful—
						(i)in
			 analyzing and making recommendations with respect to policies to reduce
			 production costs and encourage innovation, investment, and productivity among
			 businesses in the United States that produce or export clean energy
			 technologies or related services;
						(ii)in
			 increasing the competitiveness of businesses in the United States that export
			 clean energy technologies or related services to foreign countries;
						(iii)in assisting
			 businesses in the United States, particularly small- and medium-sized
			 businesses, in exporting clean energy technologies and related services;
						(iv)in
			 creating and maintaining clean energy technology jobs in the United States;
			 and
						(v)in
			 assisting businesses in the United States in expressing their views and
			 providing input with respect to any policy developments relating to the
			 production or exportation of clean energy technologies or related
			 services;
						(B)detailed
			 information with respect to the nature, location, and duration of any jobs
			 created or maintained as a result of the program established under subsection
			 (b) and a description of the methodology used by the Under Secretary to compile
			 that information; and
					(C)any
			 recommendations with respect to continuing or improving the program.
					
